DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (US 2018/0292740A1).
Regarding claim 1, Takagi teaches a diffuser (34, 35, figure 10; the claims do not stipulate that the diffuser cannot include its substrate, furthermore applicant’s own diffuser in one embodiment includes an element that rests upon a reflective substrate, see 46, 462, 461, figure 2) that diffuses light, a substrate to which the diffuser is fixed (41C, figure 10, via 35b; paragraph 0126);
A first lens that has a curved surface and a flat surface located on a side opposite the curved surface and is so fixed to the substrate as to face the diffuser (see 26a or 26b, figure 10);
Wherein the substrate includes:
A first recess having a first bottom surface and first side surface that rises from the first bottom surface (See annotated figure 10 below); and
A second recess having a second bottom surface connected to the first side surface and a second side surface that rises from the second bottom surface, (see annotated figure 10 below)
The first lens is so disposed in the second recess that the flat surface is in contact with the second bottom surface (see annotated figure 10 below), and
The diffuser contacts with the first bottom surface (35b, 41c, figure 10).


    PNG
    media_image1.png
    671
    579
    media_image1.png
    Greyscale

Regarding claim 10, Takagi teaches a light source that outputs light (21, figure 2),
The diffusion apparatus according to claim 1 that the light outputted from the light source enters (34, figure 2);
A light modulator (4R-B, figure 1) that modulates light outputted from the diffusion apparatus; and
A projection optical apparatus that projects light modulated by the light modulator (6, figure 1).
Regarding claims 13 and 14 Takagi teaches that the diffuser is a wavelength converter (paragraph 0126) and a diffusive reflector (some of the unconverted light will be reflected by 34 in a diffused reflection instead of specular, because of the nature of phosphorescent materials).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2018/0292740A1) in view of Maji (US 2020/0159033 A1).
Regarding claim 15, Takagi teaches a diffuser (34, 35, figure 10; the claims do not stipulate that the diffuser cannot include its substrate, furthermore applicant’s own diffuser in one embodiment includes an element that rests upon a reflective substrate, see 46, 462, 461, figure 2) that diffuses light, a substrate to which the diffuser is fixed (41C, figure 10, via 35b; paragraph 0126);
A first lens that has a curved surface and a flat surface located on a side opposite the curved surface and is so fixed to the substrate as to face the diffuser (see 26a or 26b, figure 10);
Wherein the substrate includes:
A first recess having a first bottom surface and first side surface that rises from the first bottom surface (See annotated figure 10 below); and
A second recess having a second bottom surface connected to the first side surface and a second side surface that rises from the second bottom surface, (see annotated figure 10 below)
The first lens is so disposed in the second recess that the flat surface is in contact with the second bottom surface (see annotated figure 10 below), and
The diffuser contacts with the first bottom surface (35b, 41c, figure 10).


    PNG
    media_image1.png
    671
    579
    media_image1.png
    Greyscale

Takagi does not specify that there is a first pressing member that presses the first lens against the second bottom surface.
Maji teaches that there is a first pressing member that presses the first optical element into a recess (26, figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the light source of Takagi to use the pressing member as taught in Maji for the collection lens, in order to better secure the lens in the housing.
Regarding claims 16 and 17 Takagi teaches that the diffuser is a wavelength converter (paragraph 0126) and a diffusive reflector (some of the unconverted light will be reflected by 34 in a diffused reflection instead of specular via the nature of phosphorescent materials).
Response to Arguments
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding claim 1 and 15 hinge around the understanding of what the diffuser is considered to be and what ‘contact’ is considered.  Examiner notes firstly with regard to the amended “contact”, Applicant’s own specification includes a reflective layer interposed between the wavelength conversion layer and the first bottom surface of the substrate, so there is not direct physical contact between the wavelength conversion material and the first bottom surface of the substrate.  Furthermore, regarding the case wherein the diffuser is a diffuse reflector, there is still no support in paragraph 0078 for direct physical contact between the diffuse reflective layer and the first bottom surface of the substrate, for example the specification (and claims) is broad enough to encompass a reflective diffusing layer painted or adhered to a piece of glass or other carrier which is then placed in contact with the first bottom surface of the substrate.  Examiner notes that such a narrowing of the specification, especially paragraph 0078, and  whereas the drawings do not clearly show this feature clearly, could introduce new matter which was not part of the application as originally filed.  Examiner therefore adjusted what was being called the diffuser to include 34 and 35, of which 35 contacts the first bottom surface of the substrate.  Therefore, Applicant’s arguments on this point are not persuasive.

Allowable Subject Matter
Claims 2-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
See reasons for allowable subject matter in office action mailed 2/01/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	5/10/2022